Citation Nr: 1233662	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-17 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The Veteran had active duty service from January 1963 to December 1965.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In January 2010, the Board remanded the matter for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board finds that this matter must again be remanded for evidentiary development.

In the January 2010 remand, the Board noted that the most recent C&P examination of record at the time, from November 2006, did not provide any findings as to the impact that the Veteran's hearing impairment makes upon his daily life, as discussed in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, an adequate one must be provided or the claimant must be notified why an adequate exam will not or cannot be provided).  Given the lack of medical findings as to the effect of the disability on the Veteran's daily life, the January 2010 remand ordered that the Veteran be scheduled for an appropriate examination to determine the current condition of his service-connected right ear hearing loss.  The examiner was specifically instructed to provide an opinion regarding the effects of the right ear hearing loss disability upon the Veteran's ordinary activity.

The Veteran was afforded a February 2010 VA examination in which the current severity of his right ear hearing loss was ascertained; however, no findings or opinions were made regarding the effects or impact of the hearing loss on the Veteran's daily life as instructed on remand.  Indeed, the examination report states "opinion summary: not required; exam only".  

The Board finds that the February 2010 VA examination and opinion are inadequate because they are incomplete and nonresponsive to questions posed by the Board, and that under governing case law a medical opinion that avoids responding to a question posed (without adequately explaining why an opinion is not possible) is in essence a non-opinion, and therefore has no probative value.  The February 2010 VA examination is therefore not compliant with the remand instructions, and the matter must be remanded again to obtain the requested opinion.  Because more than two and a half years have passed since the last examination, the Veteran should be afforded a new VA audiological examination. 

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the Veteran to have an appropriate examination to determine the current condition of his service-connected disability of right ear hearing loss.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated tests should be performed.

The examination report must provide complete rationale for all opinions and must address the following matter:  describe the current condition of the Veteran's disability of right ear hearing loss, including findings as to the effects of that disability upon the Veteran's ordinary activity and daily life.

3.  The matter should then be readjudicated.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


